[Cite as Grant v. Ohio Dept. of Rehab. & Corr., 2022-Ohio-1619.]




 DENNIS D. GRANT                                        Case No. 2022-00114PQ

         Requester                                      Judge Patrick E. Sheeran

         v.                                             DECISION AND ENTRY

 OHIO DEPARTMENT OF
 REHABILITATION & CORRECTION,
 CORRECTIONAL RECEPTION CENTER

         Respondent

        {¶1} Requester Dennis Grant objects to a Special Master’s recommendation to
dismiss Grant’s public-records complaint without prejudice. Defendant Ohio Department
of Rehabilitation & Correction, Correctional Reception Center, has not filed a written
response to Grant’s objections. The Court overrules Grant’s objections for reasons set
forth below.
        {¶2} On March 8, 2022, in a Recommendation to Dismiss Without Prejudice, the
Special Master states, “By requester’s count the complaint includes approximately 115
partially overlapping records requests, almost all allegedly unfulfilled.” (Recommendation
To Dismiss Without Prejudice, 1.) The Special Master also states:
                On review, the special master concludes that resolution of this
        dispute is unlikely to be expeditiously litigated under the procedures
        available in R.C. 2743.75. The public records law sophistication of the
        parties suggests that mediation is unlikely to resolve any substantial portion
        of the unfulfilled requests. Because the parties may not conduct discovery,
        R.C. 2743.75(E)(3)(a), the determination of fact-dependent claims would
        likely require multiple factual inquiries by the special master under R.C.
        2743.75(E)(3)(c). Records subject to judicial review in camera for
        applicability of claimed exceptions and extent of permitted redaction would
        likely be voluminous. In contrast, civil discovery and less restrictive timelines
Case No. 2022-00114PQ                       -2-                     DECISION & ENTRY


       are available to the requester through his alternative remedy in a
       mandamus action pursuant to R.C. 149.43(C)(2). The volume and variety
       of requests, legal issues, and factual questions in requester’s complaint is
       simply inconsistent with the statutory intent, timelines, and procedures
       provided in R.C. 2743.75.
       {¶3} The special master therefore recommends that the complaint be
dismissed without prejudice pursuant to R.C. 2743.75(C)(2).
(Footnote omitted.) (Recommendation To Dismiss Without Prejudice, 2-3.)
       In written objections, Requester Grant asserts,
       •   First Objection. The Recommendation disregards the fact that the
           Respondent has not furnished the Requester with the requested records
           within a reasonable period of time.
       •   Second Objection. The Recommendation disregards the fact that the
           Respondent did not inform the Requester of the manner in which certain
           withheld records are maintained and accessed in the ordinary course of
           the Respondent's duties.
       •   Third Objection. The Recommendation misconstrues the intent of R.C.
           §2743.75 and its available remedies.
       •   Fourth Objection. The Recommendation is premised on unsubstantiated
           factual assumptions. Because it is premised on unsupported factual
           assumptions, it is not in compliance with the intent of R.C. §2743.75.
   •   Procedural Concerns. The Court’s outline of procedural steps was not followed.
(Footnote omitted.)
       {¶4} Pursuant to R.C. 2743.75(A), the General Assembly created the special
proceeding in R.C. 2743.75 to provide for an “expeditious” and “economical” procedure
Case No. 2022-00114PQ                                -3-                            DECISION & ENTRY


to resolve public-records disputes.1 See Welsh-Huggins v. Jefferson Cty. Prosecutor’s
Office, 163 Ohio St.3d 337, 2020-Ohio-5371, 170 N.E.3d 768, ¶ 11 (“[u]ntil the 2016
enactment of R.C. 2743.75, an action in mandamus under R.C. 149.43(C) was the
remedy to compel compliance with R.C. 149.43, Ohio’s Public Records Act”); State ex
rel. O’Malley v. Russo, 156 Ohio St.3d 548, 2019-Ohio-1698, 130 N.E.3d 256, ¶ 21,
quoting R.C. 2505.02(A)(2) (a “‘special proceeding’ is one ‘that is specially created by
statute and that prior to 1853 was not denoted as an action at law or a suit in equity’”);
(2015) Sub.S.B. No. 321 (enacting R.C. 2743.75, effective September 28, 2016).

1        In R.C. 2743.75(A), the General Assembly stated: “In order to provide for an expeditious and
economical procedure that attempts to resolve disputes alleging a denial of access to public records in
violation of [R.C. 149.43(B)], except for a court that hears a mandamus action pursuant to that section, the
court of claims shall be the sole and exclusive authority in this state that adjudicates or resolves complaints
based on alleged violations of that section.” (Emphasis added.) The terms “expeditious” and “economical”
are not defined in R.C. 2743.75(A). R.C. 1.42, a rule of construction, provides, “Words and phrases shall
be read in context and construed according to the rules of grammar and common usage. Words and
phrases that have acquired a technical or particular meaning, whether by legislative definition or otherwise,
shall be construed accordingly.” Notably, the Supreme Court of Oklahoma has described the common
meaning of “expeditious,” as follows:

        The words “expedite” and “expeditious” are defined by the New International Dictionary
        thus:

        “Expedite: To make haste; to speed. Expeditious: Possessed of, or characterized by,
        expedition or efficiency and rapidity in action; performed with, or acting with, expedition;
        quick; speedy; as, an expeditious march or messenger.”

Atchison, Topeka & Santa Fe Ry. v. Ridley, 119 Okla. 138, 140, 249 P. 289 (1926). And the Supreme
Court of Alabama has noted that the term “economical” in common usage has been defined as: “‘Managing,
or managed, with frugality; avoiding waste; frugal; thrifty; saving; as economical use of money or time.’”
Smith v. Chickamauga Cedar Co., 263 Ala. 245, 248, 82 So.2d 200 (1955), quoting Webster’s New
International Dictionary (2d.Ed.) 814.

          Through R.C. 2743.75(A)—a provision that provides for an “expeditious” and “economical"
procedure—the General Assembly thus has intended a procedure under R.C. 2743.75 that should be
efficient, rapid, and avoids waste of money and time. See State ex rel. Thompson v. Spon, 83 Ohio St.3d
551, 553, 700 N.E.2d 1281 (1998) (“[t]he paramount consideration in construing a statute is legislative
intent”); Gulf Oil Corp. v. Kosydar, 44 Ohio St.2d 208, 217, 339 N.E.2d 820 (1975), quoting
Humphrys v. Winous Co., 165 Ohio St. 45, 49, 133 N.E.2d 780 (1956) (“in construing a statute ‘such a
construction should be adopted which permits the statute and its various parts to
be construed as a whole and gives effect to the paramount object to be attained’”).
Case No. 2022-00114PQ                       -4-                        DECISION & ENTRY


      {¶5} The Special Master recommends dismissing Grant’s Complaint without
prejudice pursuant to R.C. 2743.75(C)(2). R.C. 2743.75(C)(2) requires dismissal of a
public-records complaint without prejudice after this Court determines that a public-
records complaint constitutes a case of first impression that involves an issue of
substantial public interest. R.C. 2743.75(C)(2) provides:
             If the allegedly aggrieved person files a complaint under this section
      and the court of claims determines that the complaint constitutes a case of
      first impression that involves an issue of substantial public interest, the court
      shall dismiss the complaint without prejudice and direct the allegedly
      aggrieved person to commence a mandamus action in the court of appeals
      with appropriate jurisdiction as provided in [R.C. 149.43(C)(1)].
A review of the Special Master’s recommendation discloses that the Special Master has
not concluded that Requester Grant’s Complaint constitutes a case of first impression that
involves an issue of substantial public interest—a prerequisite for dismissal of a public-
records complaint without prejudice under R.C. 2743.75(C).            The Special Master’s
recommendation for dismissal pursuant to R.C. 2743.75(C) is not well supported.
      {¶6} Pursuant to R.C. 2743.75(D)(2), however, “[n]otwithstanding any provision to
the contrary in this section, upon the recommendation of the special master, the court of
claims on its own motion may dismiss the complaint at any time.” The Court finds ample
merit in the Special Master’s view that civil discovery and less restrictive timelines are
available through a mandamus action.          In accordance with the Special Master’s
recommendation, therefore, the Court sua sponte dismisses Requester Grant’s
Complaint without prejudice pursuant to R.C. 2743.75(D)(2). The Court concurrently
Case No. 2022-00114PQ                      -5-                     DECISION & ENTRY


overrules Requester Grant’s objections. Court costs are assessed to Requester Grant.
The Clerk shall serve upon all parties notice of this judgment and its date of entry upon
the journal.




                                          PATRICK E. SHEERAN
                                          Judge


Filed April 19, 2022
Sent to S.C. Reporter 5/13/22